Citation Nr: 0842147	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 1941 to July 1942 and from February 1945 to 
February 1946.  He was also a prisoner of war from April 1942 
to July 1942.  The veteran died in June 1986.  The appellant 
is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from April and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDING OF FACT

1.  In a final March 1989 decision, the Board denied a claim 
of entitlement to service connection for the cause of the 
veteran's death.

2.  The evidence associated with the claims file subsequent 
to the March 1989 BVA decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to 
an established fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The March 1989 Board decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of death is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7104 (West 2002).

2.  The evidence received subsequent to the March 1989 Board 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes the 
appellant's multiple contentions, as well as the veteran's 
service treatment records, and private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  

Substantially compliant notice was sent to the appellant in 
February 2006 and October 2006, and the claim was 
readjudicated in a March 2007 statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Although the notice provided did not address the effective 
date provisions that are pertinent to the appellant's claim, 
such error was harmless given that the claim is not being 
reopened and hence no effective date will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letters provided the appellant with the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial in March 1989.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records and private treatment 
records.  No VA medical opinion has been obtained examination 
in connection with the appellant's claim; however, the duty 
to provide a medical examination or obtain a medical opinion 
applies to claims to reopen only if new and material evidence 
is presented.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the appellant 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.   


Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the veteran's service.  The Board 
observes that a rating decision denying the initial claim was 
issued in April 1987.  The appellant appealed and the matter 
ultimately reached the Board in March 1989, at which time the 
claim was denied.  At the time of the March 1989 Board 
decision, the evidence of record did not show that the 
veteran's cause of death was due to his service-connected 
pulmonary tuberculosis.  In December 2005, that appellant 
requested that her claim be reopened, such request was denied 
by the RO in April 2006 and May 2006.  The veteran appealed, 
and the matter is again before the Board.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible.")

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the appellant's claim was last denied in 
March 1989.  The evidence associated with the claims file at 
the time of the March 1989 Board decision included service 
treatment records; a certificate of death which revealed that 
the veteran died in June 1986 of pulmonary tuberculosis; a 
field examination report where the appellant told the field 
examiner that the death certificate was signed by Dr. H.F., 
who had never seen the veteran prior to his death and that 
the appellant supplied the pulmonary tuberculosis diagnosis 
to Dr. H.F.; private treatment records from Dr. P.B. from 
December 1985 to June 1986; and a sputum examination report 
dated in November 1985 and records of injection of the 
veteran with Streptomycin from December 1985 to February 
1986.  

Based on a review of the evidence detailed above, the Board 
determined that the veteran's death was not the result of 
disease or injury incurred or aggravated in service, and 
there was no evidence that his service-connected pulmonary 
tuberculosis contributed substantially or materially to his 
cause of death.  

Evidence added to the record since the time of the last final 
denial in March 1989 includes multiple statements from the 
appellant dated between May 2002 and March 2007 and a medical 
opinion and certification from Dr. P.B. dated April 2006.  

The appellant's statements reiterate her previous contentions 
that the veteran served in the Philippine Commonwealth Army, 
that he was service connected for pulmonary tuberculosis, and 
that she believes that he died from pulmonary tuberculosis.  
That evidence is not new as it is duplicative of evidence 
previously considered. 

In the April 2006 opinion, Dr. P.B states that he 
"believes" that the veteran died of pulmonary tuberculosis.  
Dr. P.B. further stated that he "believe[s]" that the 
veteran had post traumatic stress disorder (PTSD) related to 
service and that condition contributed to the progression of 
the tuberculosis which led to his death.  

The April 2006 certification from Dr. P.B. is new; however, 
the Board finds it is not material within the meaning of 
38 C.F.R. § 3.156(a).  The physician's statement that he 
"believes" there is a link between the service-connected 
tuberculosis and the veteran's death is too general and 
inconclusive to constitute material evidence to reopen.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Further, that 
statement is inconsistent with previous statements and 
records from Dr. P.B. which were of record in March 1989.  At 
that time, Dr. P.B. noted that the veteran had been diagnosed 
as having "hemoptysis or spitting blood."  Dr. P.B. did not 
mention a diagnosis of tuberculosis and he indicated that no 
x-rays had been taken.

The Board also notes that Dr. P.B. treated the veteran for 
pulmonary tuberculosis from April 1975 to November 1980; 
however, the Board was aware that the veteran was treated by 
this physician at the time of the March 1989 decision.  Thus, 
in order to be new and material, the recent evidence would 
need to document objective treatment and/or findings 
referable to pulmonary tuberculosis.  Such evidence was 
lacking in March 1989 and remains lacking at this time.  
Further, lay assertions of medical causation cannot serve as 
a predicate to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1995).  

Because the recently-submitted evidence does not objectively 
demonstrate any medical evidence of a nexus between the 
veteran's service-connected tuberculosis the veteran's cause 
of death, it is not found to relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  The 
recent evidence would need to document objective treatment 
and/or findings referable to pulmonary tuberculosis.  Such 
evidence was lacking in March 1989 and remains lacking at 
this time.  Further, lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1995).  Thus, the 
recently submitted evidence is not material and the 
requirements of 38 C.F.R. § 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for the cause of death 
must be denied.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


